t c memo united_states tax_court richard j and anna j sinsigalli petitioners v commissioner of internal revenue respondent docket nos filed date richard j and anna j sinsigalli pro_se richard a stone for respondent memorandum opinion powell special_trial_judge these consolidated cases were heard pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined deficiencies in petitioners' and federal income taxes in the amounts of dollar_figure and dollar_figure respectively respondent also determined an accuracy-related_penalty under sec_6662 for in the amount of dollar_figure at the time the petitions were filed petitioners resided in forest hill maryland the issues are whether petitioners are entitled to miscellaneous deductions in excess of those allowed by respondent for whether wages received by petitioner s in and are taxable and whether petitioners are liable for an accuracy-related_penalty pursuant to sec_6662 for the facts may be summarized as follows during the years in issue petitioner richard j sinsigalli was employed by frederick ward associates as a design engineer for the taxable_year petitioners filed a joint federal_income_tax return in which they claimed itemized_deductions in the amount of dollar_figure upon examination respondent disallowed dollar_figure claimed as miscellaneous deductions for the taxable_year petitioners submitted a form_1040 with shown for their income and deductions petitioner sec_2 the first page of the notice_of_deficiency for reflects a deficiency in the amount of dollar_figure this apparently was due to a transposition error the computation page of the notice shows a deficiency amount of dollar_figure and at trial respondent verified that the lower amount was correct figures are rounded to the nearest dollar claimed an overpayment in the amount of dollar_figure for withholding payments respondent issued a notice_of_deficiency based on a taxable_income in the amount of dollar_figure and deductions for personal exemptions and a standard_deduction in the respective amounts of dollar_figure and dollar_figure on petitioners' motion these cases were consolidated for trial briefing and opinion and calendared for trial at the court's trial session commencing date in baltimore maryland at trial a stipulation of facts was submitted in each case signed by respondent and both petitioners petitioner richard j sinsigalli petitioner argued petitioners' position petitioners do not dispute that the wages were received nor do petitioners dispute respondent's disallowance of the miscellaneous deductions rather they argue that wages are not taxable_income discussion sec_61 defines gross_income to mean all income from whatever source derived including but not limited to c ompensation for services wages are income to the recipients sec_1_61-2 income_tax regs moreover this court and all others have consistently rejected the argument in various forms that wages are not taxable see eg 80_tc_1111 with respect to the disallowance of miscellaneous deductions pertaining to petitioners have the burden of establishing that they are entitled to the deductions claimed rule 503_us_79 after this court rejected the argument that wages were not income petitioner was given ample opportunity to present argument and evidence disputing respondent's determinations petitioner refused we therefore sustain respondent's determinations respondent determined that petitioners are liable for an accuracy-related_penalty under sec_6662 for for negligence sec_6662 provides that there shall be added to the tax an amount equal to percent of the portion of the underpayment to which this section applies sec_6662 applies to the portion of any underpayment which is attributable to inter alia negligence or disregard of the rules or regulations sec_6662 negligence includes any failure to make a reasonable attempt to comply with the provisions of the internal_revenue_code and the term 'disregard' includes any careless reckless or intentional disregard sec_6662 petitioners again have the burden of establishing that the determination of the penalty was erroneous 92_tc_501 petitioners presented no evidence or argument concerning respondent's determination respondent's determination of the accuracy-related_penalty under sec_6662 for is sustained sec_6673 provides that if the court determines that the position of the taxpayer is frivolous or groundless or that the taxpayer instituted or maintained the proceeding primarily for delay the court can award a penalty in an amount not in excess of dollar_figure while we eschew awarding a penalty in these cases if petitioner persists in his argument that wages are not income or other similarly frivolous arguments we shall not be so constrained the next time decisions will be entered for respondent
